As filed with the Securities and Exchange Commission on May 21, 2010 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AKORN, INC. (Exact name of registrant as specified in its charter) Louisiana 72-0717400 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1925 W. Field Court, Suite 300 Lake Forest, Illinois 60045 (Address of Principal Executive Offices) (Zip Code) Amended and Restated Akorn, Inc. Employee Stock Purchase Plan (Full title of the plan) Joseph Bonaccorsi, Esq. Senior Vice President, General Counsel and Secretary Akorn, Inc. 1925 W. Field Court, Suite 300 Lake Forest, Illinois 60045 (Name and address of agent for service) (847) 279-6100 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filer þ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Titleof securitiestobe registered Amount to be Registered(1) Proposed Maximum OfferingPrice PerShare(2) Proposed Maximum Aggregate OfferingPrice Amountof Registration Fee Common Stock, no par value $ $ $ In accordance with Rule 416(a) of the Securities Act of 1933, as amended, this registration statement shall also cover any additional shares of common stock which become issuable under the Employee Stock Purchase Plan by reason of any stock dividend, stock split, recapitalization or similar transaction. Estimated solely for the purpose of calculating the registration fee pursuant to Rules457(h)(1)and 457(c), based on the average of the high and low sales prices of the Company’s Common Stock on May 20, 2010. EXPLANATORY NOTE This Registration Statement on Form S-8 is filed pursuant to General Instruction E to Form S-8 for the purpose of registering an additional 1,000,000 shares of common stock, no par value (“Common Stock”), of Akorn, Inc. (the “Company”) that may be offered and sold under the Amended and Restated Akorn, Inc. Employee Stock Purchase Plan(the “ESPP”). On August 7, 2009, the Company’s stockholders ratified an amendment to the ESPP to increase the aggregate number of shares of common stock that may be issued under the Plan by 1,000,000 from 1,000,000 to 2,000,000. The contents of the Company’s previously filed Registration Statement on Form S-8 (Registration No. 03-324970) filed with the Securities and Exchange Commission (the “Commission”) on October 13, 1988 is hereby incorporated by reference herein to the extent not otherwise amended or superseded by the contents hereof. PartII INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. The following documents filed with the Commission, are incorporated herein by reference as of their respective dates of filing, except for the portions thereof that are “furnished” rather than filed with the Commission: · the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009; · the Company’s Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010; · the Company’s Current Report on Form 8-K filed on March 9, 2010, April 19, 2010, April 21, 2010 and April 30, 2010, and portions of the Company’s Current Report on Form 8-K filed on March 16, 2010; and · the description of the Company’s common stock contained in the Company’s Pre-Effective Amendment No. 1 to Registration Statement on Form S-1 as filed with the SEC on October 13, 2004, including any amendments or reports filed for the purpose of updating such description. All documents subsequently filed by the Company pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), prior to the filing of a post-effective amendment which indicates that all Common Stock offered hereunder has been sold or which deregisters all Common Stock then remaining unsold hereunder, shall be deemed to be incorporated by reference herein and to be a part hereof from the date of the filing of such documents, except for the documents, or portions thereof, that are “furnished” rather than filed with the Commission. Any statement contained herein or in a document incorporated or deemed to be incorporated herein by reference shall be deemed to be modified or suspended for purposes of this Registration Statement to the extent that a statement contained in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Item 8.Exhibits. Opinion of Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P. Consent of Ernst & Young LLP. Consent of BDO Seidman, LLP. Consent of Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P. (included in Exhibit5.1). Power of Attorney (incorporated by reference to the signature page of this Registration Statement). SIGNATURES Pursuant to the requirements of the Securities Act, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Lake Forest, State of Illinois, on this 21st day of May, 2010. AKORN, INC. By: /s/ Rajat Rai Rajat Rai Interim Chief Executive Officer (Principal Executive Officer) POWER OF ATTORNEY We, the undersigned officers and directors of Akorn, Inc., hereby severally constitute and appoint Raj Rai and Timothy A. Dick and each of them singly, our true and lawful attorneys-in-fact and agents with full power and authority to sign any and all amendments (including post-effective amendments) and supplements to this Registration Statement, and any additional registration statement filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended, for the same offering contemplated by this Registration Statement, and to file the same, with exhibits and any and all other documents and instruments filed with respect thereto, with the Securities and Exchange Commission (or any other governmental or regulatory authority), granting unto said attorneys-in-fact and agents, and each of them, full power and authority in the name and on behalf of each of the undersigned to do and to perform each and every act and thing requisite and necessary or advisable to be done in order to effectuate the same as fully as to all intents and purposes as he might or could do if personally present, hereby ratifying and confirming all that said attorneys-in-fact and agents, and/or any of them or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title(s) Date /s/ Rajat Rai Interim Chief Executive Officer May 21, 2010 Rajat Rai (Principal Executive Officer) /s/ Timothy A. Dick Chief Financial Officer May 21, 2010 Timothy A. Dick (Principal Financial Officer and Principal Accounting Officer) /s/ John Kapoor, Ph.D. Director, Chairman of the Board May 21, 2010 John Kapoor, Ph.D. /s/ Jerry N. Ellis Director May 21, 2010 Jerry N. Ellis /s/ Brian Tambi Director May 21, 2010 Brian Tambi /s/ Ronald M. Johnson Director May 21, 2010 Ronald M. Johnson /s/ Randall Wall Director May 21, 2010 Randall Wall /s/ Alan Weinstein Director May 21, 2010 Alan Weinstein /s/ Steven Meyer Director May 21, 2010 Steven Meyer INDEX TO EXHIBITS Opinion of Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P. Consent of Ernst & Young LLP. Consent of BDO Seidman, LLP. Consent of Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P. (included in Exhibit5.1). Power of Attorney (incorporated by reference to the signature page of this Registration Statement).
